IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






PD-0462-07


DAVID MORALES, Appellant

v.


 THE STATE OF TEXAS





ON  DISCRETIONARY REVIEW OF
CASE 08-05-00201-CR OF THE EIGHTH COURT OF APPEALS

EL PASO COUNTY



Womack, J., filed a concurring opinion.


	I do not agree that the case involves the Sixth-Amendment doctrine of implied bias
(see supra, at 10-15). I think the juror was subject to a challenge for cause because she
was, in the language of Code of Criminal Procedure article 35.16(c)(1), "related in the
third degree of consanguinity  to any prosecutor in the case." She was related in the
zero degree of consanguinity to a prosecutor in the case -- she was a prosecutor in the
case, as was every other prosecutor in the District Attorney's office.
	I concur in the judgment of the Court to remand the cause to the Court of Appeals,
but I would have that court decide whether it was ineffective assistance for the appellant's
attorney to fail to challenge the prosecutor.

En banc
Delivered May 14, 2008
Publish